Martin, J.,
delivered the opinion of the court.
The plaintiffs claim from the defendants, as maker and endorser of a promissory note, its amount, with privilege on certain articles of furniture sold to them. The general issue was pleaded, and judgment was given to the plaintiffs according to the prayer of the petition. Our attention is first drawn to a bill of exception, taken by the defendants, , ... , . . . to the admission of evidence of the note having been given for the price of the furniture, on which the privilege is asked, on the ground that the note was a novation of the debt contracted by the purchase of the furniture.
It does not appear to us that the judge a quo erred. See Louisiana Code, article 3194, on which he relied in giving judgment sustaining the privilege.
On the merits, the defendants were interrogated as to the consideration of the note, which the plaintiffs allege to be the price of the furniture, and they neglected to answer these interrogatories. They must, therefore, be taken pro confessis. Judgment was correctly given against them, and the sale of the furniture ordered to be made in satisfaction thereof.
It is, therefore, ordered, adjudged and decreed, that judgment be affirmed, with costs, and ten per cent, damages.